Name: Commission Regulation (EEC) No 1165/80 of 8 May 1980 amending Regulation (EEC) No 1784/79 laying down for the wine-growing year 1979/80 detailed rules governing the distillation of wines produced from table grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5 . 80 Official Journal of the European Communities No L 118 /31 COMMISSION REGULATION (EEC) No 1165/80 of 8 May 1980 amending Regulation (EEC) No 1784/79 laying down for the wine-growing year 1979/80 detailed rules governing the distillation of wines produced from table grapes their obligations and to set a new closing date for the lodging of applications for the approval of distillation contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2 ), and in particular Article 41 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 1 784/79 (3) provides that applications for the approval of distillation contracts for wines produced from table grapes for the 1979/80 wine-growing year shall be submitted before 15 January 1980 ; Whereas the volume of certain distillation operations carried out at the beginning of the marketing year has given rise to difficulties as regards the normal progress of the aforesaid distillation operation which have prevented certain producers from fulfilling their obli ­ gations in time ; Whereas it is appropriate , therefore , in fairness, to allow those producers an additional possibility to meet HAS ADOPTED THIS REGULATION : Article 1 The date ' 15 January 1980 ' in Article 2 of Regulation (EEC) No 1784/79 is hereby replaced by '1 June 1980 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( i ) OJ No L 57, 29 . 2 . 1980 , p . 32 . (3 ) OJ No L 203 , 11 . 8 . 1979 , p . 44 .